Citation Nr: 0715520	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to April 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled in November 2006 and good cause for his failure to 
report is not shown.

2.  There is no current competent evidence of record of 
hemorrhoids.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for hemorrhoids.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
February 2004 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in February 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records have been 
obtained.  The veteran afforded VA examination in which he 
declined a rectal exam.  He was then scheduled for a VA 
examination and he failed to appear.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The veteran is claiming service connection for hemorrhoids.  
After a careful review of the evidence of record, the Board 
finds that the evidence is against a finding of service 
connection for hemorrhoids.

At the outset the Board notes that the veteran underwent a VA 
examination in March 2004.  He reported that he had suffered 
from hemorrhoids for two and a half years and had problems 
holding stool with slight to moderate amounts of leakage.  He 
reported he did not need a pad.  The examination report noted 
that the veteran declined the genitalia/rectal exam.  In a 
Notice of Disagreement of May 2004 the veteran stated that he 
had never been offered an examination for his hemorrhoids and 
that he continued to suffer from hemorrhoids.  In a VA Form 9 
received in January 2005 the veteran's representative 
requested a VA examination on behalf of the veteran.  In a 
letter of October 2003 the veteran was informed of the place 
and time of his examination.  In November 2006 a notice was 
sent to the RO indicating the veteran had failed to report to 
the VA examination.  In a letter of January 2007 the veteran 
was informed that since he failed to report to the VA 
examination, his claim would be decided on the evidence of 
record.  The veteran never replied to the letter.

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a)  General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b)  Original or Reopened Claim or Claim for Increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board finds that since the veteran's claim is an original 
compensation claim, 38 C.F.R. § 3.655(b) is for application.  
Therefore, because the veteran failed to report for his VA 
examination, the Board is compelled to evaluate the claim on 
the existing record.  38 C.F.R. § 3.655(b).

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed hemorrhoids are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Service medical records show complaints of and treatment for 
hemorrhoids in December 2002, January 2003, November 2003 and 
December 2003.  In February 2003 he underwent hemorrhoid 
banding.  In December 2003, the veteran underwent a 
hemorrhoidectomy for removal of his hemorrhoids.  The 
surgical procedure involved banding and excision.  Follow up 
records of December 2003 note that the veteran recovered well 
from the surgery.  

Discharge physical report of February 2004 and accompanying 
Report of Medical History, noted a history of hemorrhoids.  
The current status of the veteran's hemorrhoids was not 
reported.  

At a VA examination of March 2004, the veteran declined a 
rectal examination.  

As noted above, service connection requires evidence of a 
current disability.  Without competent evidence of a current 
disability due to hemorrhoids or residuals of 
hemorrhoidectomy, service connection must be denied.  38 
C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  During service, 
the veteran had hemorrhoids.  However, he underwent a 
hemorrhoidectomy and it was reported that the external 
hemorrhoids had resolved.  It was also established that he 
had undergone banding.  Here, there is no current medical 
evidence of hemorrhoids or of residuals of hemorrhoidectomy.  
Although the discharge examination of February 2004 noted a 
history of hemorrhoids, it did not report any current 
problems or diagnosis of hemorrhoids.  The veteran was 
afforded a VA examination in March 2004 and he declined the 
rectal examination.  

In sum, the only evidence of current hemorrhoids comes from 
the veteran's own assertions that he continues to suffer from 
hemorrhoids.  However, the Board notes that while the veteran 
is competent to report symptoms, as a layperson, he is not 
qualified to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Without a diagnosis of hemorrhoids or 
residuals of a hemorrhoidectomy service connection cannot be 
granted.




ORDER

Service connection for hemorrhoids is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


